PER CURIAM.
Affirmed. See Klinger v. Milton Holding Co., 136 Fla. 50, 71, 186 So. 526, 535 (1939)(“the affidavit and service by publication being valid and sufficient on the face *51of the record, the final decree and the action taken thereunder were not absolutely void but merely voidable.”); Reina v. Barnett Bank, N.A., 766 So.2d 290, 292 (Fla. 4th DCA 2000)(“failure to strictly comply with the applicable service of process statutes renders a subsequent judgment voidable.” (footnote omitted)); See Se. & Assocs., Inc. v. Fox Run Homeowners Ass’n, Inc., 704 So.2d 694, 696 (Fla. 4th DCA 1997)(“a factually insufficient affidavit rendered a judgment entered in reliance on it voidable, not void.”) (citing Demars v. Village of Sandalwood Lakes Homeowners Assoc., Inc., 625 So.2d 1219 (Fla. 4th DCA 1993)).